Citation Nr: 1241607	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-50 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956. 

In an October 2008 rating decision, the RO denied service connection for bilateral pes planus.  In a May 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued on each issue in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009. 

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one. 

In July 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012). 

In August 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a September 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Review of the electronic folder reflects copies of records of adjudicatory actions pertinent to the matters on appeal.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.




REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As noted by the Board in the August 2011 remand, the report of the Veteran's June 1952 service entrance examination reflects a notation of bilateral flat feet, 3 degrees, with moderate pronation.  The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to a bilateral flat foot disability does not apply.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (b) (2012).  However, the question is whether the pre-existing bilateral pes planus was aggravated during, or as a result of, service.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

While the Veteran's service treatment records reflect no additional foot complaints, the report of the Veteran's June 1956 discharge examination reflects a continued diagnosis of bilateral pronation.  A June 2008 VA outpatient treatment report notes a diagnosis of mild plantar fasciitis and pes planus valgus. 

In various statements, the Veteran has alleged that his bilateral flat foot disability worsened due to service.  He indicated that he was given ill-fitting shoes and boots during service, and that his bilateral foot problems have continued to this day. 

The Board noted in August 2011 that the record includes no medical opinion that explicitly addresses whether the severity of any current bilateral pes planus, or other foot disability, is the result of in-service aggravation of the pre-existing pes planus noted at service entry.  However, on these facts, the Board found that an opinion in this regard would be helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2010). 

In the August 2011 remand, the Board instructed the RO to arrange for the Veteran to undergo VA podiatry examination, by an appropriate physician, at a VA medical facility.

The record reflects that the Veteran was scheduled for a VA examination in September 2011.  An examination details document in the claims file reveals that such examination was cancelled due to the Veteran refusing an examination at that location.  However, notes on an examination request document in the claims file indicate that the Veteran's spouse reported that the Veteran was at a Nursing and Rehabilitation Center and that she was unable to transport him for the scheduled examination.  Further, in a November 2011 written statement, the Veteran's spouse indicated that the Veteran "will never be able to come home" and that he is unable to leave the Nursing Center to report for a VA examination. 

The Board acknowledges that, because of the Veteran's inpatient status, the typical procedures for scheduling an examination will likely not be adequate in this case.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has cautioned in similar circumstances "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193   (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.  Id.   

The Board is aware that some efforts to schedule the Veteran for examination have been taken.  However, the Board finds that another remand is nonetheless necessary for the RO to take further, reasonable steps to attempt to schedule the Veteran for the examination in connection with the claim for service connection for bilateral pes planus in accordance with VA's Adjudication Procedure Manual.  In a similar situation, the manual contains a provision for scheduling examinations of incarcerated veterans, and calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2011).  The above-noted provisions address VA's duty to assist in the context of an incarcerated veteran's request for a VA examination in prison.  However, these same principles apply to VA's duty to assist in the context of an inpatient Veteran's request for a VA examination. 

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

Regarding the claim for a TDIU, as noted by the Board in August 2011, and as found by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  However, the Board also pointed out that, as any decision with respect to the claim for service connection could result in a higher rating and may affect the Veteran's claim for a schedular TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should take all reasonable measures to schedule the Veteran for VA podiatry examination, by an appropriate physician.  The RO should confer with Nursing and Rehabilitation Center staff to determine whether the veteran may be transported to a VA medical facility for the examination or if an examination at the Nursing and Rehabilitation Center is feasible.  All efforts in this regard should be clearly documented in the claims file. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all foot disability/(ies), to include bilateral pes planus.  Then, with respect to each such diagnosed disability, the examiner should specifically address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the pes planus noted at service entrance was aggravated beyond the natural progression in, or as a result of, service, resulting in the current disability. 

If the examination cannot be accomplished because such arrangements cannot be made with the Nursing and Rehabilitation Center where the Veteran is an inpatient, the RO should forward the claims file to an appropriate VA medical professional to obtain a medical opinion that addresses the points raised above. 

The physician or reviewing medical professional should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a typewritten report. 

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims) and legal authority. 

6.  If either benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket. 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

